 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, JR.,                         Case No. 1:18-cv-00767-LJO-JDP
12                      Plaintiff,                     ORDER DENYING MOTION TO
                                                       CONSOLIDATE
13           v.
                                                       ECF No. 16
14    DR. DEPOVIC, et al.,
                                                       ORDER GRANTING MOTION TO
15                      Defendants.                    WITHDRAW OBJECTIONS
16                                                     ECF No. 17
17

18          Plaintiff moves to consolidate this case with another case. ECF No. 16. Plaintiff appears

19   to seek consolidation with Lipsey v. Mendoza et al., No. 1:18-cv-00969-LJO-GSA, a case that has

20   been closed. Thus, plaintiff’s motion is denied without prejudice.

21          Plaintiff also moves to withdraw his objections to my August 2, 2019, findings and

22   recommendations. Plaintiff indicates that he wishes only to proceed on the claims found

23   cognizable. See ECF No. 17. For good cause shown, plaintiff’s request is granted and his

24   objections, ECF No. 15, shall be disregarded.

25

26
27

28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     January 21, 2020
 4                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 204.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
